                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                               March 26, 2019
                          UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

KEVIN BERNARD DAVIS                      §
                                         §
             Plaintiff.                  §
                                         §
VS.                                      §     CIVIL ACTION NO. 3:18–CV–00188
                                         §
MATAGORDA COUNTY, ET AL.                 §
                                         §
             Defendants.                 §


                  ORDER ADOPTING MAGISTRATE JUDGE’S
                  MEMORANDUM AND RECOMMENDATION

      Pending before the Court is the Memorandum and Recommendation of United

States Magistrate Judge Andrew Edison. Dkt. 65. This Court referred six motions to

Judge Edison pursuant to 28 U.S.C. § 636(b)(1). See Dkt. 60

      All defendants have filed Objections. See Dkts. 68, 70, 71. In accordance with 28

U.S.C. § 636(b)(1), this Court is required to “make a de novo determination of those

portions of the [magistrate judge’s] report or specified proposed findings or

recommendations to which objection [has been] made.” After conducting this de novo

review, the Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.; see also Fed. R. Civ. P. 72(b)(3).

      Based on the pleadings, the record and the applicable law, the Court ACCEPTS

Judge Edison’s Memorandum and Recommendation and ADOPTS it as the opinion of

the Court. It is therefore ORDERED that:
     Judge Edison’s Memorandum and Recommendation (Dkt. 65) is
      APPROVED AND ADOPTED in its entirety as the holding of the Court;

     Defendant Matagorda County’s Motion to Dismiss (Dkt. 30) is DENIED;
      County Commissioner James Gibson’s Motion to Dismiss Plaintiff’s First
      Amended Complaint (Dkt. 31) is GRANTED in part and DENIED in
      part; Defendant, William David Anders’, in his official and individual
      capacities, Motion to Dismiss Plaintiff’s First Amended Complaint
      Pursuant to Rule 12(b)(6) and Based on Qualified Immunity (Dkt. 32) is
      GRANTED in part and DENIED in part; and Defendants’ Joint Motion
      to Stay Discovery (Dkt. 33) is DENIED as moot;

     Specifically, (i) the First Amendment retaliation claim brought against
      Anders be dismissed because he is entitled to qualified immunity; (ii) the
      race discrimination claim brought against Commissioner Gibson under
      Section 1981 be dismissed; (iii) the hostile work environment claim
      brought against Commissioner Gibson under Section 1981 be dismissed;
      (iv) Defendants’ Joint Motion to Stay Discovery be denied as moot; and (v)
      in all other respects, Defendants’ motions to dismiss be denied; and

     In the interest of clarity, the following claims survive this ruling: (1) all
      claims against the County; (2) hostile work environment (Section 1981 and
      Equal Protection Clause) against Anders (individual capacity); (3) race
      discrimination (Section 1981 and Equal Protection Clause) against Anders
      (individual capacity); (4) race discrimination against Commissioner Gibson
      (Equal Protection Clause) (individual capacity); (5) hostile work
      environment against Commissioner Gibson (Equal Protection Clause)
      (individual capacity); and (6) First Amendment retaliation against
      Commissioner Gibson (individual capacity).

It is so ORDERED.


SIGNED at Galveston, Texas, this 26th day of March, 2019.


                                     ___________________________________
                                     George C. Hanks Jr.
                                     United States District Judge




                                    2
